Citation Nr: 0432065	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  01-02 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 

2.  Entitlement to service connection for a psychiatric 
disability, claimed as secondary to service-connected hearing 
loss and tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant & Spouse



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1976 to August 1980.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from a March 2000 
rating decision by the Los Angeles Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied TDIU.  
In October 2004, the veteran testified at a videoconference 
hearing before the undersigned; a transcript of that hearing 
is of record.  In October 2004, the veteran's representative 
also filed on his behalf a notice of disagreement (NOD) with 
a February 2004 rating decision denying him secondary service 
connection for a psychiatric disability.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2004).

VA must notify the appellant of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA must also make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  Here, while the veteran has been provided 
some notice of the VCAA, including in letters of October 
2001, September 2003, and April 2004, and in a statement of 
the case (SOC) and supplemental SOC, he has not been advised 
(with sufficient specificity) what is needed to establish 
secondary service connection and to submit everything he has 
pertinent to his claims.  As the case is being remanded 
anyway (for required development), there is an opportunity to 
ensure that VCAA notice is in compliance with all technical 
requirements without causing substantial additional delay in 
the processing of the appeal.

In August 1999, the veteran was awarded Social Security 
Administration (SSA) disability benefits.  The medical 
records considered in conjunction with that award have not 
been secured for the record.  Such records may contain 
information pertinent to the veteran's claims, and VA is 
obliged to obtain them.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  

A December 2000 VA record notes that the veteran's "chronic 
tinnitus and hearing impairment have been an apparent cause 
of his severe long term depression."  On a September 2003 VA 
examination, the examiner opined that the veteran's 
"psychiatric condition is a separate entity from his hearing 
loss and his tinnitus."  He did not believe that the hearing 
loss caused the depressive state or the addiction, "however, 
the hearing loss aggravates the depressive state." 
Subsequently, the RO asked the examiner to provide baseline 
manifestations of the veteran's depressive disorder prior to 
it being aggravated and to describe the increased 
manifestations, which are the result of the aggravation by 
the service-connected hearing loss disability.  The examiner 
found it difficult to provide baseline manifestation of the 
veteran's depressive disorder.  The examiner indicated that 
the "hearing loss was not a major contributor to depression 
or alcohol dependence and certainly does not contribute to 
his personality disorder.  He indicated that this was a 
subjective statement on his part.  Clarification of the 
apparently conflicting statements is needed. 

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  Here, additional evidence was faxed directly to the 
Board in October 2004.  This evidence has not been considered 
by the RO, and (despite indicating at his hearing he would do 
so) the appellant has not waived initial AOJ consideration of 
this evidence.  Under DAV, supra, the Board must remand the 
case to the AOJ for initial consideration of the additional 
evidence.

Also, in October 2004, the veteran's representative faxed to 
the Board a Notice of Disagreement with the February 2004 
rating decision denying him service connection for major 
depression, claimed as secondary to service-connected 
bilateral hearing loss and tinnitus.  The Court has held that 
where the Board finds a notice of disagreement has been 
submitted regarding a matter which has not been addressed in 
a SOC, the issue should be remanded to the RO for appropriate 
action, including issuance of a SOC.  Manlincon v. West, 12 
Vet. App. 238 (1999).

The veteran seeks TDIU.  Given that the matter of service 
connection for a psychiatric disability as secondary to 
service-connected bilateral hearing loss and tinnitus is not 
finally resolved, action on the TDIU claim of service 
connection for must be deferred, as the TDIU claim is 
inextricably intertwined with the secondary service 
connection claim. 

It also appears that pertinent VA medical records may be 
outstanding.  At the October 2004 videoconference hearing, 
the veteran testified that there were outstanding VA medical 
records.  An August 2004 record from Northern Arizona 
Healthcare System noted the last date the veteran received 
treatment from each VA facility.  Based on this notation the 
claims file is missing records from Phoenix through April 
2004, from Loma Linda VA Medical Center (VAMC) through June 
2003, and from Richmond VAMC up through May 1983.  Since VA 
records are constructively of record (and may have bearing on 
the veteran's claim), they must be secured.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The veteran should be provided 
notice of the VCAA that is in full 
compliance with the statutes, 
implementing regulations, and precedent 
interpretative decisions of the United 
States Court of Appeals for Veterans 
Claims.  He must be specifically 
advised of what is needed to establish 
entitlement to secondary service 
connection, and to submit everything in 
his possession pertinent to his claims.  
He and his representative should have 
the opportunity to respond.  

2.  The RO should issue an appropriate 
SOC in the matter of entitlement to 
secondary service connection for a 
psychiatric disability.  The veteran 
should be advised of the time limit for 
filing a substantive appeal, and that the 
Board will not have jurisdiction in this 
matter unless a timely SOC is filed.

3.  The veteran should be requested to 
identify all sources of treatment he 
received for hearing loss, tinnitus, and 
psychiatric disability since his 
discharge from service.  The RO should 
obtain copies of complete treatment 
records (those not already in the claims 
folder) from the identified sources.  
This should specifically include complete 
records of treatment at the VA medical 
centers noted above.

4.  The RO should obtain from SSA copies 
of the medical records considered in 
conjunction with the veteran's award of 
SSA disability benefits. 
5.  The RO should then arrange for the 
veteran to be afforded a VA psychiatric 
examination to ascertain the nature and 
likely etiology of his psychiatric 
disability.  His claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should provide a diagnosis for the 
veteran's psychiatric disability, and 
opine whether it is at least as likely 
as not  that such disability was caused 
or aggravated by the service-connected 
hearing loss and tinnitus.  The 
examiner should explain the rationale 
for any opinion given.

6.  After the development ordered above 
is completed, the RO should re-adjudicate 
the claim.  If it remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant and his 
representative should have the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


